722 N.W.2d 881 (2006)
COUNTY OF CRAWFORD and County of Kalkaska, Plaintiffs,
v.
COUNTY OF OTSEGO, Defendant-Appellee, and
Cohl Stoker Toskey & McGlinchey PC, Appellant.
Docket No. 128884. COA No. 254182.
Supreme Court of Michigan.
November 1, 2006.
By order of December 28, 2005, the application for leave to appeal the May 3, 2005 judgment of the Court of Appeals was held in abeyance pending the decision in 46th Circuit Trial Court v. Crawford County (Docket No. 128878). On order of the Court, the case having been decided on July 28, 2006, 476 Mich. 131, 719 N.W.2d 553 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
The miscellaneous motion is GRANTED. A public question being involved, and in light of the relationships between the parties, no costs are awarded.